DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 11/30/2020 has been acknowledged by the Examiner. Currently claims 1-22 are pending, claims 1, 2, 4, 8, 12, and 17 have been amended, and claims 21-22 are newly added. Applicant’s amendments have obviated the previously filed claim objections and rejections under 35 U.S.C 112(b). Likewise, Applicant’s amendments in claims 1 and 4 overcomes the previously filed specification objection. A complete action on the merits of claims 1-22 follows below. 
Information Disclosure Statement
The information disclosure (IDS) submitted on 11/02/2020 has been considered by the examiner.
Claim Objections
Claims 1-3, 8-10, 12, 16, 17, 18, and 21 objected to because of the following informalities:  
In claim 1 amend “treatment site of the subject” to recite –treatment site of the subject’s skin--.
In claim 2 amend “skin” to recite –the subject’s skin--.
In claim 3 amend “skin” to recite –the subject’s skin--.

In claim 8 amend “an cryotherapy” to –a cryotherapy--.
In claim 9 amend “the sealed reservoir” to recite –a liquid-tight sealed reservoir--. 
In claim 10 amend “the flowable substance” to recite – the thermal coupling substance.--.
In claim 12 amend “the flowable substance” to recite – the thermal coupling substance.--.
In claim 16 amend “a thermal coupling delivering a flowable substance” to recite –a thermal coupling substance.—
In claim 17 amend “the fluid-tight seal” to recite –the fluid-tight sealed space--.
In claim 18 amend “an applicator adhesive” to recite –an additional adhesive—. It is the position of the Examiner that it would be consistent with “an additional adhesive” in claim 6. 
In claim 21 amend “treatment site of the subject” to recite –treatment site of the subject’s skin--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrake (2019/0183672) in view of Augustine (5,817,145), Maxim (5,887,437) and in further view of O’Neil (2015/0216816).
Regarding claim 1, Ellerbrake  teaches an adhesive liner for holding a thermal coupling substance in contact with a subject’s skin for use with a cryotherapy cooling applicator  (flexible cooling gel layer 30) for cooling tissue transcutaneously (adhesive tape 50 in a medical cooling pad) the adhesive liner comprising:
a liner body (adhesive tape 50);
a first adhesive encircling the treatment region (adhesive 54) for securing the liner body to the subject’s skin along an entire periphery such that the liner body surrounds a sealed liquid-tight reservoir defined by the subject’s skin at the treatment site and the bottom surface of the treatment region facing the subject’s skin (54 adheres directly to the skin and creates a reservoir with respect to the skin; see Fig. 6); and 
a coupling substance held in the sealed liquid-tight reservoir when the first adhesive coupled the liner body to the subject’s skin and the coupling substance is pressurized when the cryotherapy cooling applicator is pressed against the adhesive liner (40 contains aseptic substances).
Ellerbrake does not teach a treatment window for viewing an entire underlying treatment site of the subject.
However, Augustine teaches a device within the same field of invention (thermal wound treatment device having a portion that attaches to a patient’s skin), comprising a transparent wound cover 20, and further configured to receive a thermal applicator 32. 

	Ellerbrake does not teach wherein the liner body is liquid impermeable. 
However, Maxim teaches a device within the same filed of invention (self adhering cold pack), wherein layer 18 is formed of a flexible liquid impermeable material such as plastic (Col. 2 lines 65-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner 50 in Ellerbrake such that it is liquid impermeable to prevent cooling gel material from directly contacting the treatment area in the event of a leakage.
Ellerbrake does not teach a thermal coupling substance conducting heat from the subject’s skin while the adhesive liner is cooled by the cryotherapy applicator. 
However O’Neil teaches a device within the same filed of invention (thermal applicator) comprising a thermal coupling substance conducting heat from the subject’s skin (release structure 502 comprising thermally conductive non-freezing gel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the thermally coupling substance in the sealed liquid –tight reservoir for the purposes of heat removal and protecting biological tissue of a subject from freezing damage [0069]. It is the position of the Examiner that generally the thermal coupling gel is advantageous as it assists in thermal conductance and acts as a buffer preventing thermal damage from the cooling layer. 

Regarding claim 3, the combination teaches the limitations of claim 2 and O’Neil provides wherein the thermal coupling substance includes the temperature dependent adhesive gel which secures the liner to the skin at treatment temperatures ([0072] a cryoprotectant having a viscosity in one or more of these ranges may readily adhere to the treatment device, the skin of the subject, and/or the interface between the treatment device and the skin of the subject during treatment).
Regarding claim 4, the combination teaches the limitations of claim 1 and Ellerbrake provides wherein the first adhesive provides a fluid tight seal with the subject’s skin to keep the substance in the sealed liquid tight reservoir ([0054] adhesive layer 54 adheres directly to the skin).
Regarding claim 5, the combination teaches the limitations of claim 1 and further comprising an adhesive strip comprising the first adhesive, and wherein the adhesive strip extends along an entire periphery of the liner body (adhesive tape 50 includes adhesive layer 54 which extends along an entire periphery  of tape 50, see Figs. 5-7).

Regarding claim 21, Ellerbrake teaches an adhesive liner for holding a coupling substance in contact with a subject’s skin for use with a cryotherapy cooling applicator for cooling tissue transcutaneously (Fig. 5), the adhesive liner comprising:
a liner body (adhesive tape 50 in a medical cooling pad); and 
a first adhesive encircling the treatment region for securing the liner body to the subject’s skin along an entire periphery of the treatment region such that a flowable coupling substance is contained within a sealed fluid-tight reservoir between the subject’s skin at the treatment site and a bottom surface of the liner body (54 adheres directly to the skin and creates a reservoir with respect to the skin; see Fig. 6) when the cryotherapy cooling applicator is pressed against the adhesive liner (flexible cooling gel layer 30). 
Ellerbrake does not teach a treatment window for viewing an entire underlying treatment site of the subject.
However, Augustine teaches a device within the same field of invention (thermal wound treatment device having a portion that attaches to a patient’s skin), comprising a transparent wound cover 20, and further configured to receive a thermal applicator 32. 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the adhesive tape 50 in Ellerbrake such that it includes a treatment window region for the purposes of allowing one to see the treatment area; Col. 3 lines 35-36. 

However, Maxim teaches a device within the same filed of invention (self adhering cold pack), wherein layer 18 is formed of a flexible liquid impermeable material such as plastic (Col. 2 lines 65-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner 50 in Ellerbrake such that it is liquid impermeable to prevent cooling gel material from directly contacting the treatment area in the event of a leakage.
Ellerbrake does not teach a thermal coupling substance contained within the sealed fluid tight reservoir. 
However O’Neil teaches a device within the same filed of invention (thermal applicator) comprising a thermal coupling substance (release structure 502 comprising thermally conductive non-freezing gel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the thermally coupling substance in the sealed liquid –tight reservoir for the purposes of heat removal and protecting biological tissue of a subject from freezing damage [0069]. It is the position of the Examiner that generally the thermal coupling gel is advantageous as it assists in thermal conductance and acts as a buffer preventing thermal damage from the cooling layer. 
Claim 22 includes the same limitations in claim 8 as previously rejected above. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrake (2019/0183672) in view of Augustine (5,817,145), Maxim (5,887,437), O’Neil (2015/0216816), and in further view of Diller (2014/0228718). 
Regarding claim 7, the combination teaches the limitations of claim 1 as previously rejected. Ellerbrake does not teaches a thermal isolator disposed on a top surface of the liner body. 
However, O’Neil provides for an isolator disposed on a top surface of the liner body ([0131] A liner or protective sleeve 250 may be positioned between the absorbent and the applicator 200 to shield the applicator and to provide a sanitary barrier that is, in some embodiments, inexpensive and thus disposable), but does not teach the isolator is a thermal isolator having a low coefficient of thermal conductivity to inhibit any direct cooling of the subject's skin beneath the thermal isolator by the cryotherapy applicator, the thermal isolator surrounding the treatment region.
Diller provides for a cryotherapy device comprising a heat transfer limiting thermal barrier positioned between a temperature control device and the portion of tissue [0049]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the liner in Ellerbrake such that it includes the protective sleeve in O’Neil modified in view of Diller such that it is a thermal isolator having a low coefficient of thermal conductivity to cause a temperature drop between the temperature control device and the portion of tissue to thereby limit the rate of heat loss from the portion of tissue as taught by Diller [0049].
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrake (2019/0183672) in view of Augustine (5,817,145), and in further view of O’Neil (2015/0216816).
Regarding claim 8, Ellerbrake  teaches an adhesive liner for holding a thermal coupling substance in contact with a subject’s skin for use with a cryotherapy cooling applicator  (flexible cooling gel layer 30) for cooling tissue transcutaneously (adhesive tape 50 in a medical cooling pad) the adhesive liner comprising:
a liner body (adhesive tape 50);
a first adhesive encircling the treatment region (adhesive 54) for securing the liner body to the subject’s skin along an entire periphery (54 adheres directly to the skin; see Fig. 6); and 
a coupling substance located within a liquid-tight sealed reservoir between the subject’s skin at the treatment site and a bottom surface of the liner body facing the subject’s skin when the first adhesive couples the liner body to the subject’s skin, the liquid tight sealed reservoir which holds the coupling substance and is pressurized by a cryotherapy cooling applicator pressing against the adhesive liner (54 creates a reservoir with respect to the skin and  holds 40 which contains aseptic substances; the substance within the space is pressurized as cooling gel layer ) . 
Ellerbrake does not teach a treatment window for viewing an entire underlying treatment site of the subject.
However, Augustine teaches a device within the same field of invention (thermal wound treatment device having a portion that attaches to a patient’s skin), comprising a transparent wound cover 20, and further configured to receive a thermal applicator 32. 

Ellerbrake does not teach a thermal coupling substance conducting heat from the subject’s skin while the adhesive liner is cooled by the cryotherapy applicator. 
However O’Neil teaches a device within the same filed of invention (thermal applicator) comprising a thermal coupling substance conducting heat from the subject’s skin (release structure 502 comprising thermally conductive non-freezing gel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the thermally coupling substance in the sealed liquid –tight reservoir for the purposes of heat removal and protecting biological tissue of a subject from freezing damage [0069]. It is the position of the Examiner that generally the thermal coupling gel is advantageous as it assists in thermal conductance and acts as a buffer preventing thermal damage from the cooling layer. 
Ellerberke does not teach a filling port configured to be in fluid communication with the liquid tight sealed reservoir so that additional thermal coupling substance which is flowable can be delivered through the filling port to fill the liquid tight sealed reservoir (see claim rejection below):
Regarding claims 8-11, the combination does not specifically teach a filling port configured to be in fluid  communication with the sealed reservoir (claim 8); wherein the filling port has an access end and an outlet end, and wherein the access end is positioned external to the liner body and the outlet end extends past a section of the first 
However, O’Neil provides [0129] the cryoprotectant release structure 502 can be configured to continuously or periodically release cryoprotectant…[0130] the release structure 502 can be configured to be reloadable during treatment; and further provides in another embodiment that cryoprotectant can be delivered onto the skin using instruments including spray bottle or syringe [0142]; and in another embodiment a freezing point depressant release structure can be positioned between a subject’s skin and the applicator to facilitate sustained and/or replenishing releasing of the cryoprotectant to the skin during a treatment session [0144]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Neil’s release structure 502 in Ellerbrake’s fluid tight reservoir and integrate a syringe comprising a syringe which has a tube structure or freezing point depressant release structure comprising an access end and an outlet end for the purposes of facilitating and/or replenishing releasing of the cryoprotectant through the release structure into the reservoir during a treatment session.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrake (2019/0183672) in view of Augustine (5,817,145), O’Neil (2015/0216816), and in further view of Gorman (2004/0116866) and Augustine (2012/0238901).
Regarding claim 12, the combination teaches the limitations of claim 8 as previously rejected above. The combination teaches the first adhesive maintaining a bond between the applicator body and the subject’s skin after the flowable substance is introduced (see claim rejection 8)
Ellerbrake does not teach a second adhesive positioned on the treatment window region and having a second adhesive strength for adhering to the subject's skin prior to introducing the flowable substance via the filing port, whereby when the flowable substance is introduced a bond between the second adhesive and the subject's skin is broken to form the sealed reservoir into which the flowable substance flows, and wherein the first adhesive has a first adhesive strength that is greater than the second adhesive strength, and further comprising a plurality of air trapping features around a perimeter of the liner for trapping air removed from the reservoir as the flowable substance is introduced.
With respect to a second adhesive positioned on the treatment window region for adhering to the subject’s skin prior to introducing the flowable substance, it is the position of the Examiner that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for an additional or second adhesive in the treatment window region so the tape 50 is adhered to the skin via an adhesive that is other than adhesive 54 for the purposes of further securing the device on the skin prior to adding the flowable substance and  mere duplication of the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Furthermore, Ellerbrake is silent about specifically teaching a second adhesive strength for the second adhesive, whereby when the flowable substance is introduced a bond between the second adhesive and the subject's skin is broken to form the sealed reservoir into which the flowable substance flows, and wherein the first adhesive has a first adhesive strength that is greater than the second adhesive strength. 
However, Gorman teaches a skin attachment apparatus wherein the skin adhesive layer includes separate zones of different properties. The separate zones of the skin adhesive layer include at least a zone of relative weak adhesive and a zone of relatively strong adhesive [0016] or a zones of relatively thin adhesive and a zone of relatively thick adhesive [0017].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the additional or second adhesive between the treatment window region and the skin such that it is a weak or thin adhesive compared to the first adhesive since it would generally allow for (1) added security before the delivery of the flowable substance; and (2) after delivery of cryoprotectant or flowable substance onto the skin it would provide for a more controlled flow of the flowable substance , allowing the cryoprotectant to fill a portion of the sealed reservoir before moving to other areas. O’Neil generally provides for controlled delivery of cryoprotectant in the reservoir [0128]-[0130].

However, Augustine provides for a thermal device configured to adhere to the skin comprising air trapping features (patterns of adhesively bonded spaces and non-adhesively bonded spaced including parallel or radial stripes capable of trapping air and allowing it to escape through the non-bonded spaces 218 or venting channels between the adhesive bonds).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an air trapping feature around a perimeter of the liner for the purposes of providing optimal bonding of the liner to the skin [0073]. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrake (2019/0183672) in view of Augustine (5,817,145), Maxim (5,887,437), O’Neil (2015/0216816), and in further view of Root (2017/0239079).
Regarding claim 13, the combination teaches the limitations of claim 1 and wherein the first adhesive is located on a front side of the liner body (adhesive 54). While Ellerbrake provides its cryotherapy applicator adheres to the backside of the liner body, it is silent about specifically teaching an applicator adhesive on the backside of the liner body. 
However, Root teaches a device within the same field of invention (cooling applicator comprising a transparent water impermeable liner), and an adhesive on the backside of the liner body (352 [0112]).
. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrake (2019/0183672) in view of Augustine (5,817,145), Maxim (5,887,437), O’Neil (2015/0216816), and in further view of Johnson (2010/0268220).
Regarding claim 14, the combination teaches the limitations of claim 1 and Ellerbrake provides wherein the liner body includes a patient surface having a reservoir-defining region (Fig. 6) and  an applicator surface opposite the patient surface and having an applicator-contact region (proximal portion of 54).
While the combination provides for a window region in which the cryotherapy applicator is placed, Ellerbrake is silent about specifically teaching and at least one applicator-placement indicium for positioning the cryotherapy applicator over the reservoir-defining region. 
However, Johnson provides for an indicium for an applicator ([0144] an opening or group of openings, such as, for example, device position sites 2487, may be used to mark an area of the treatment region where applicator 2320 is to be placed, or an opening or group of openings, such as, for example applicator placement marks 2489, may be used to mark the skin where the applicator alignment features 2352 may be to be positioned).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive liner to . 
Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrake (2019/0183672) in view of Augustine (5,817,145), O’Neil (2015/0216816), and in further view of Root (2017/0239079).
Regarding claim 15, the combination teaches the limitations of claim 8 as previously rejected above. Ellerbrake provides for the first adhesive (54), but does not teach a third adhesive and third release liner located at an applicator side of the treatment window region .
However, Root teaches a device within the same field of invention (cooling applicator comprising a transparent water impermeable liner), and an adhesive on the backside of the liner body (352 [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for an adhesive on the backside of the liner in Ellerbrake for the purposes of further securing the cryotherapy applicator on the backside of the liner body. 
While Ellerbrake provides for first and second release liners (70, 71) it does not teach a second adhesive. 
It is the position of the Examiner that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for an additional or second adhesive for the purposes of further securing the device on the skin prior to adding the flowable substance and  mere duplication of the essential St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrake (2019/0183672) in view of Maxim (5,887,437), and in further view of O’Neil (2015/0216816).
Regarding claim 16, Ellerbrake teaches a method for treating a subject (skin cooling) comprising applying an adhesive liner to a subject’s skin (adhesive tape 50), the adhesive liner having a first adhesive around its perimeter to form a fluid tight seal between the subject’s skin and the liner perimeter so as to form a fluid tight sealed space between a bottom side of the adhesive liner and the subject’s skin (54 adheres directly to the skin and creates a reservoir with respect to the skin; see Fig. 6), 
the fluid tight sealed space including a coupling delivering a flowable substance (40 contains aseptic substances) into the fluid-tight sealed space between a front side of the adhesive liner and the subject’s skin while a cryotherapy applicator is pressed against a backside of the adhesive liner such that the flowable substance trapped in the fluid tight sealed space is pressurized; and 
cooling the subject’s skin, which contacts the thermal coupling substance in the sealed space, using the cryotherapy applicator applied to the backside of the adhesive liner (flexible cooling gel layer 30).  
Ellerbrake does not teach wherein the adhesive liner is liquid impermeable. 
However, Maxim teaches a device within the same filed of invention (self adhering cold pack), wherein layer 18 is formed of a flexible liquid impermeable material such as plastic (Col. 2 lines 65-66).

Ellerbrake does not teach a thermal coupling substance in the fluid-tight sealed space. 
However O’Neil teaches a device within the same filed of invention (thermal applicator) comprising a thermal coupling substance  (release structure 502 comprising thermally conductive non-freezing gel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the thermally coupling substance in the sealed liquid –tight reservoir for the purposes of heat removal and protecting biological tissue of a subject from freezing damage [0069]. It is the position of the Examiner that generally the thermal coupling gel is advantageous as it assists in thermal conductance and acts as a buffer preventing thermal damage from the cooling layer. 
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrake (2019/0183672) in view of Maxim (5,887,437), O’Neil (2015/0216816), and in further view of Augustine (5,817,145), and in further view of Gorman (2004/0116866).
Regarding claim 17, the combination teaches the limitations of claim 16 and wherein applying the adhesive liner to the subject's skin includes: 

Ellerbrake does not teach a section of the adhesive liner is a transparent section. 
However, Augustine teaches a wound treatment device having a portion that attaches to a patient’s skin, comprises a transparent wound cover 20, and is further configured to receive a thermal applicator 32. 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the release structure 502 in O’Neil such that it includes a transparent region for the purposes of allowing one to see the treatment area; Col. 3 lines 35-36.
Ellerbrake does not teach pressing a second adhesive of the adhesive liner against the subject's skin to adhere a section of the adhesive liner to the subject's skin, wherein the second adhesive is surrounded by the first adhesive.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for an additional or second adhesive in the transparent section of the adhesive liner for the purposes of further securing the device on the skin prior to adding the flowable substance and  mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
O’Neil does not teach the second adhesive has adhesion strength substantially less than an adhesion strength of the second adhesive, and further comprising breaking adhesion between the transparent section and the subject's skin provided by the second adhesive by delivering the flowable substance into the sealed space.

Therefore, it would have been obvious to one of ordinary skill in the art to have modified the additional or second adhesive between the transparent section and the skin such that it is a weak or thin adhesive compared to the first adhesive since it would generally allow for (1) added security before the delivery of the flowable substance; and (2) after delivery of cryoprotectant or flowable substance onto the skin it would provide for a more controlled flow of the flowable substance , allowing the cryoprotectant to fill a portion of the sealed reservoir before moving to other areas. 
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrake (2019/0183672) in view of Maxim (5,887,437), O’Neil (2015/0216816) and in further view of Root (2017/0239079). 
Regarding claim 18, the combination teaches the limitations of claim 16 and cooling the backside of the liner using the cryotherapy applicator to cool the subjects skin (layer 30) while the thermal coupling substance contacts the subjects skin (see claim rejection 16). While Ellerbrake provides its cryotherapy applicator adheres to the backside of the liner body, it is silent about specifically teaching an applicator adhesive on the backside of the liner body.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for an adhesive on the backside of the liner in Ellerbrake for the purposes of further securing the cryotherapy applicator on the backside of the liner body. 
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrake (2019/0183672) in view of Maxim (5,887,437), O’Neil (2015/0216816), and in further view of Diller (2014/0228718).
Regarding claim 19, the combination teaches the limitations of claim 16. Ellerbrake does not teach a thermal isolator on the adhesive liner.
O’Neil teaches positioning an isolator on the adhesive liner ([0131] A liner or protective sleeve 250 may be positioned between the absorbent and the applicator 200 to shield the applicator and to provide a sanitary barrier that is, in some embodiments, inexpensive and thus disposable…[0128] the release structure can be adhered to the applicator 200); applying the cryotherapy applicator to the isolator and cooling the target region using the cryotherapy applicator (the applicator includes heat exchanging element configured to reduce a temperature of a target region beneath the epidermis of the subject to selectively reduce the temperature of lipid rich cells in the target region [0053]).
O’Neil does not teach wherein the isolator is a thermal isolator, positioning a thermal isolator on the adhesive liner; applying the cryotherapy applicator to the thermal 
However, Diller provides for a cryotherapy device comprising a heat transfer limiting thermal barrier positioned between a temperature control device and the portion of tissue [0049]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner in Ellerbrake such that it includes the  protective sleeve in O’Neil modified in view of Diller such that it is a thermal isolator and establishes a thermal communication between a target region at least one temperature controlled surface of the cryotherapy applicator to cause a temperature drop between the temperature control device and the portion of tissue to thereby limit the rate of heat loss from the portion of tissue as taught by Diller [0049].
Regarding claim 20, the combination teaches the limitations of claim 16.
Ellerbrake does not teach a thermal isolator.
 O’Neil teaches configuring an isolator for surrounding a treatment region of the subject; applying the isolator to the adhesive liner ([0131] A liner or protective sleeve 250 may be positioned between the absorbent and the applicator 200 to shield the applicator and to provide a sanitary barrier that is, in some embodiments, inexpensive and thus disposable…[0128] the release structure can be adhered to the applicator 200); and cooling the treatment region using the cryotherapy applicator (the applicator includes heat exchanging element configured to reduce a temperature of a target region 
O’Neil does not teach wherein the isolator is a thermal isolator, applying the thermal isolator to the adhesive liner; and cooling the treatment region using the cryotherapy applicator while the thermal isolator inhibits heating/cooling of non-targeted tissue provided by the cryotherapy applicator.
However, Diller provides for a cryotherapy device comprising a heat transfer limiting thermal barrier positioned between a temperature control device and the portion of tissue [0049]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Ellerbrake to include protective sleeve in O’Neil such that it is a thermal isolator in view of Diller and inhibits heating/cooling of non-targeted tissue provided by the cryotherapy applicator to cause a temperature drop between the temperature control device and the portion of tissue to thereby limit the rate of heat loss from the portion of tissue as taught by Diller [0049].
Response to Arguments
Applicant’s remarks in the response filed on 11/30/2020 has been considered by the Examiner. Upon further consideration of the claims and in further view of Applicant’s amendments a new grounds of rejection is set forth over Ellerbrake (2019/0183672) in view of Augustine (5,817,145), Maxim (5,887,437) and in further view of O’Neil (2015/0216816) for claims 1 and 21, Ellerbrake (2019/0183672) in view of Augustine (5,817,145), and in further view of O’Neil (2015/0216816) for claim 8, and Ellerbrake 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Quisenberry (2007/0282249) teaches a cooling applicator comprising attached to adhesive 119 and providing for a fluid tight seal with respect to the skin. The reference is silent about specifically teaching a liquid-impermeable liner. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794